I concur in the judgment and the majority opinion, but in order to prevent so far as possible any misunderstanding, I would epitomize what, as I understand it, is the final attitude toward the cause of the majority of the court and what is certainly my own attitude.
The question involved is, of course, purely one of fact, and is to be determined by each of us in accordance with the final impression made upon his mind by the evidence. The impression made upon my mind is one of very strong suspicion that the defendant was guilty in the Catterini case, at least, of the act of corruption with which he was charged. But mere suspicion, even a strong one, is not enough to warrant a positive finding of guilt, and I find that, in spite of the *Page 637 
strength of the circumstance to which Justice Lawlor adverts, the dismissal by the defendant of the charge against Catterini in the face of the direct evidence against him presented to the defendant, I have not that certainty of conviction which would justify me in affirmatively finding the defendant guilty of corruption. Though this is my final conclusion, I feel free to voice my suspicion of the defendant in view of the wholly inexcusable manner in which he performed his judicial duties in general and conducted himself in particular in his relations with McDonough, who from the very nature of his business must have constantly appeared before the defendant, directly and indirectly, as an applicant in matters of bail, where it was so easy for the defendant to dispense, not impartial justice, but judicial favors with or without a monetary consideration.